DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 09/13/2022 has been entered and acknowledged by the Examiner.
Cancellation of claim 5 has been entered.
Claims 1-4 and 6-16 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oono (US PG Pub. No. 2014/0055728) in view of He (WIPO Pub. No. 2019/057,079)
Regarding Claim 1, Oono discloses, at least in figure 1:  A method for manufacturing a liquid crystal display panel (¶ [0005], one drop filling method),
comprising: providing an array substrate (AR, ¶ [0017]), the array substrate  (AR) defining a first display area (inside of SE, ¶ [0017]) of a first size (inherent), the array substrate (AR) comprising a gate driving circuit (GD) and a source driving circuit (SD, ¶ [0021]) at two adjacent peripheries of the first display area (see fig. 1), the gate driving circuit (GD) and the source driving circuit (SD) being configured for controlling the first display area to display images (as shown in fig. 1 the gate lines and data (source) lines cross to form the pixels of the display); coating a closed-shaped sealant (SE) on the array substrate (AR) , filling liquid crystal into the display area (within SE) of the array substrate (AR); sealing and coupling the array substrate and a color filter substrate to obtain a liquid crystal cell (¶ [0005]  discloses that the seal can be placed on either substrate and in the ODF method disclosed, the liquid crystal material is dropped within that seal (on the same substrate)); and cutting the liquid crystal cell along an outer periphery of the sealant to obtain a liquid crystal display panel (shown completed in figure 1, Paragraph [0051] discloses it was cut from a larger mother substrate)..
Oono fails to disclose: the sealant defining a second display area of a second size, the second display area comprising an actual display area and an undesired display area adjacent to the actual display area and the sealant, the second size being less than the first size, wherein along a direction from the actual display area to the undesired display area, a width of the undesired display area ranges from 0.3 mm to 5 mm.
He teaches, in a Liquid Crystal Display panel (title),  at least in figures 1:  the sealant (160, abstract) defining a second display area of a second size (the display area 110 plus 170 plus a gap between, page 5), the second display area comprising an actual display area (110, abstract) and an undesired display area (120,abstract) adjacent to the actual display area and the sealant (160, pg. 5, next to last paragraph), the second size being less than the first size (the entire array substrate (130, abstract), see fig. 1b, wherein along a direction from the actual display area to the undesired display area, a width of the undesired display area ranges from 0.3 mm to 5 mm (since the non-display area is 1.5mm (page 5, next to last paragraph) and includes the frame sealing frame (160), which is .3mm (page 5, next to last paragraph), then the undesired area is about 1.2mm, within the claimed range.
He teaches, in the same paragraph, that the disclosed spacings are required to assure that the frame line of the sealant is in the correction location not to interfere with the cutting of the substrate or the display region.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed parameters in the LCD of Oono, as taught by He, to use the same framing arrangement and parameters, as taught by He, in the device of Oono, to assure that the sealing frame line does not interfere with the display or substrate cutting operation .
Regarding Claim 2, Oono fails to disclose the undesired region:
He teaches the undesired region (120): wherein the color filter substrate (140) is provided with a black matrix  corresponding to the undesired display area (120) (pg. 5, last paragraph]) Same motivation as claim 1.  
Regarding Claims 3-4, Oono fails to disclose the undesired region:
He teaches the undesired region (120) and : wherein the undesired display area is shielded by a metal frame (page 8, 2nd paragraph, black matrix). This paragraph also teaches claim 4, wherein the undesired display area (120) is blocked by giving a black picture (it is outside of the display area and has a reflective black matrix in it)..  
Same motivation as claim 1.

Examiner Note: Obviously, Iwato (867) could be used as a secondary reference on most of the remaining claims under Oono.
-----------------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 6-9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwato et al (US PG Pub. No. 2019/0219867, previously cited) in view of Kamiya et al (US PG Pub. No. 2002/0051113) and further in view of Wang et al (WIPO Pub. No. 2015/027636, English machine translation attached) .
 Regarding Claim 1, Iwato et al (US PG Pub. No. 2019/0219867) discloses, at least in figure 1: a method for manufacturing a liquid crystal display panel (title), comprising: providing an array substrate (100,¶ [0057]) , the array substrate  (100) defining a first display area of a first size (defined by the color filter substrate 200, ¶ [0057]), the array substrate (100) comprising a gate driving circuit (30, ¶ [0057]) and a source driving circuit (20, ¶ [0057]) at two adjacent peripheries of the first display area, the gate driving circuit (30) and the source driving circuit (20) being configured for controlling the first display area to display images (this is the function of these drivers); coating a closed-shaped sealant (310A/B, ¶ [0064], [0061]) on the substrate , the sealant (310) defining a second display area (bounded by 310)  of a second size, the second display area comprising an actual display area (everything enclosed by 40 and 43 ) and an undesired display area (40 and 43,¶ [0059], black) adjacent to the actual display area and the sealant (310), the second size being less than the first size (see fig. 1); filling liquid crystal into the second display area (¶[0105]) of the substrate; sealing and coupling the array substrate (100) and a color filter substrate to obtain a liquid crystal cell (¶ [0105], last line (claim does not recite “in this order”); and cutting the liquid crystal cell along an outer periphery of the sealant (310) to obtain a liquid crystal display panel (fig. 14, CL2 is the cutting line, ¶ [0120]) wherein along a direction from the actual display area to the undesired display area, a width of the undesired display area ranges from 0.3mm to 5mm.
Iwato fails to disclose: 1.) coating the sealing layer on the array substrate and filling the LC material on the array substrate also.
2.) wherein along a direction from the actual display area to the undesired display area, a width of the undesired display area ranges from 0.3mm to 5mm.
Kamiya et al (US PG Pub. No. 2002/0051113) teaches 1.) coating the sealing layer on the array substrate and filling the LC material on the array substrate also (¶ [0074])(since Kamiya uses the dropping method (¶ [0007]}, i.e. dropping LC within a closed perimeter) then the depositing of both the seal and the LC must be on the same substrate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try coating the sealing layer and the LC material both on the array substrate of Iwato, since it involves the combining of Prior Art elements by known methods that would yield predictable results (MPEP 2143lA).
Wang  teaches wherein along a direction from the actual display area to the undesired display area, a width of the undesired display area ranges from 0.3mm to 5mm (page 6, lines 21-22, .2mm to .5mm) to provide a proper width of the LC material and a sufficient strength of the seal (lines 23-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to maintain the claimed non-display width, as taught by Wang, to provide a proper width of the LC material and a sufficient strength of the seal.
Regarding Claim 2, Iwato discloses in figure 1: wherein the color filter substrate (200) is provided with a black matrix (40, ¶ [0059]) corresponding to the undesired display area (40)).  
Regarding Claim 3, Iwato discloses: wherein the undesired display area is shielded by a metal frame (¶ [0059], black matrix). (Song (US PG Pub. No. 0046918) confirms that the “black matrix” of Iwato is metallic (see abstract, 3rd line up from end)  
Regarding Claim 4, Iwato discloses in paragraph [0059]) wherein the undesired display area (40/43) is blocked by giving a black picture.  
Regarding Claim 6, Iwato discloses in wherein in the cutting step, some scan  lines in the first display area are cut (¶ [0028], scan lines are gate lines).  
Regarding Claim 7, Iwato discloses: wherein in the cutting step, some data lines in the first display area are cut (¶ [0028], source lines are data lines).  
Regarding Claim 8, Iwata discloses, at least in figure 1: wherein the gate driving circuit comprises a gate driver (30,¶ [0055]) and a plurality of gate lines (¶ [0055]), the source driving circuit comprises a source driver (20, ¶ [0055]) and a plurality of source lines (¶ [0055]); in the cutting step, the gate driver and the source driver are not cut (the cutting lines CL4 in figure 14 are cutting the CF substrate (200) but not the array substrate (100) where the IC chips (20/30) are located. If they did the device would not operate).(See paragraph [0120]).  
Regarding Claim 9, Iwato discloses: wherein in the cutting step, some of the gate lines are cut (¶ [0028]).  .  
Regarding Claim 11, Iwato discloses: wherein in the cutting step, some of the source lines are cut (¶ [0028], data lines are source lines).
Regarding Claim 13, Iwato disclose: further comprising curing the sealant (310(¶ [0105]).  
Regarding Claim 14, Iwato discloses: wherein curing the sealant (310) is carried out by UV curing (¶ [0105]).  
Regarding Claim 15, Iwato fails to disclose: wherein a length of the actual display area is one third of a length of the first display area, and a width of the actual display area is equal to a width of the first display area.  
However, applicant has not shown in the specification, how the claimed dimensions produce any novel or unexpected result or solve any known problem.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide display areas in the device of Iwato, with the claimed dimensions, as a matter of obvious design choice.
Regarding Claim 16, Iwato fails to disclose: wherein a screen resolution of the first display area is 1920*1080, and a screen resolution of the actual display area is 1920*720.
However, applicant has not shown in the specification, how the claimed screen resolutions produce any novel or unexpected result or solve any known problem.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide screen resolutions in the device of Iwato, with the claimed properties, as a matter of obvious design choice.
------------------------------------------------------------------------------------------------
Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwato (867) in view of Kamiya (113), Wang (636) and further in view of Yoshida (US PG Pub No. 2019/0391436, previously cited).
Regarding Claim 10, Iwato fails to  disclose: wherein the cut gate lines remain on the liquid crystal display panel and are redundant on the liquid crystal display panel (¶ [0028] does discloses that only part of the gate lines are cut (the rest would remain on the panel and there is not motivation or disclosure in Iwato to remove them. 
Furthermore, Yoshida teaches in paragraph [0170] that cut lines are branched with redundant lines in advance so that the wires can maintain signals to the switching transistors after cutting. Obviously the part of the line beyond the branch (and part of the branch) would remain to establish continuity to the remaining line. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the gate lines that are cut redundant so that signals can be maintained to the transistors and to leave the portions no longer functional on the substrate to simplify fabrication and save manufacturing steps.
Regarding Claim 12, Iwato discloses (¶ [0028] discloses that only part of the source lines are cut (the rest would remain on the panel and there is not motivation or disclosure in Iwato to remove them.  
.  Furthermore, Yoshida teaches in paragraph [0170] that cut lines are branched with redundant lines in advance so that the wires can maintain signals to the switching transistors after cutting. Obviously the part of the line beyond the branch (and part of the branch) would remain to establish continuity to the remaining line. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the source (data)  lines that are cut redundant so that signals can be maintained to the transistors and to leave the portions no longer functional on the substrate to simplify fabrication and save manufacturing steps
----------------------------------------------------------------------------------------------------
Response to Arguments
Applicant’s arguments presented 09/13/2022 are moot. A new combination of references is being used and this office action is made non-final.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879